PER CURIAM:
Timothy Corey appeals the district court’s order granting summary judgment to the Defendants and denying relief on his 42 U.S.C. § 1983 (2000) complaint for failure to state a constitutional violation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Corey v. Reich, No. CA-02-2801 (D.S.C. Mar. 9, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED